Name: Regulation (EEC) No 1038/72 of the Council of 18 May 1972 amending Regulation (EEC) No 986/68 laying down general rules for granting aid for skimmed milk and skimmed milk powder for use as feed
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural activity;  agricultural policy
 Date Published: nan

 456 Official Journal of the European Communities 20.5.72 No L 118/21Official Journal of the European Communities REGULATION (EEC) No 1038/72 OF THE COUNCIL of 18 May 1972 amending Regulation (EEC) No 986/68 laying down general rules for granting aid for skimmed milk and skimmed milk powder for use as feed Article 2 Article 3 of Regulation (EEC) No 968/68 shall be amended as follows : 1 . The last subparagraph of paragraph 1 shall be deleted . 2 . The following subparagraph shall be added to paragraph 2 : 'Moreover, when circumstances render this necessary, additional conditions for the payment of aid may be specified in accordance with the procedure laid down in Article 30 of Regulation (EEC) No 804/68 .' 3 . Paragraph 3 shall be deleted . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty (establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/68 1 of 27 June 1968 on the common organization of the market in milk and milk products , as last amended j^y Regulation (EEC) No 1410/71 ,2 and in particular Article 10 (2) thereof; Having regard to the proposal from the Commission; Whereas Article 10 ( 1 ) of Regulation (EEC ) No 804/68 provides that aid shall be granted for skimmed milk and skimmed milk powder used as feed ; Whereas Regulation (EEC ) No 986/68 ,3 as last amended by Regulation (EEC) No 673 /71 ,4 lays down the conditions under which this aid is granted ; Whereas experience has shown that certain provisions of Regulation (EEC) No 986/68 should be clarified in order to make it easier for Member States to verify the intended use of the products ; Article 3 Article 4 of Regulation (EEC ) No 968/68 shall be amended as follows : HAS ADOPTED THIS REGULATION : Article 1 1 . The present text of Article . 4 shall be numbered paragraph 1 . 2 . The following paragraph shall be added : '2 . Member States shall take the measures necessary to ensure the application of the provisions laid down in Article 2 (4 ) and (5 ) and in Article 3 (2 ). To this end Member States may provide, in particular, for the possibility of. checking any undertaking using or marketing skimmed milk powder.' The following paragraph shall be added to Article 2 of Regulation (EEC) No 968/68 : '5 . Any product referred to in paragraph 1 in respect of which aid is granted may be used only as feed .' Article 4 1 OJ No L 148 , 28.6.1968 , p . 13 . 2 OJ No L 148 , 3.7.1971 , p . 3 . 3 OJ No L 169, 18.7.1968 , p . 4 . 4 OJ No L 77, 1.4.1971 , p . 9 . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . Official Journal of the European Communities 457 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 May 1972. For the Council The President M. MART